DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on August 10th, 2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: Page 12 paragraph 45 lines 1-2 recite …partially resected knee shown in Figure 5 with the flexion space measurement instrument…, but paragraph 45 lines 3-4 recite …the knee shown in extension. Furthermore, the paragraph 66 related to Figures 5 and 5A recites that the tool (224) shown in Figure 5 is an extension gap measurement block coupled to the handle (222). Therefore, the paragraph 45 of the specification appears to be incorrect in describing the instrument in Figure 5 as a flexion space measurement instrument.
Appropriate correction is required. The examiner recommends the applicant review the specification for any additional issues. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier (U.S. Patent 4,211,228) in view of Tuke (U.S. Publication 2013/0211411).
Cloutier discloses a method comprising the steps of forming at least a first resection cut in a femur to form a femoral resected surface (column 5 lines 1-3 and column 6 line 28 discloses implantation of the femoral component which requires resection of the femur), forming a second resection cut in the tibia to form a tibia resected surface (column 6 lines 18-27), wherein the flexion space and the extension spacer are defined by the resected surfaces and assessing the spaces includes inserting spacers to balance the knee, placing the knee in flexion to define a flexion space (column 6 lines 28-33), sequentially inserting one or more flexion spacer blocks (Cloutier discloses inserting at least a first spacer blocking comprising a first set of combined elements 1, 3, 5, 9, etc.; column 4 lines 23-37 and column 5 lines 1-31) into the flexion space (column 6 lines 28-33 discloses using the flexion spacer block is flexion), placing the knee in extension and assessing an extension space (Cloutier discloses placing the spacer within the knee space, which is the same space when the knee is in flexion and extension, and then moving the knee through different ranges of 
Cloutier fails to disclose the method further comprising inserting more than one flexion spacer having different relative dimensions, inserting different sized extension spacers into the knee space while the knee is in extension, and inserting a second 
	Regarding the method further comprising the step of inserting more than one flexion spacers having different relative dimensions into the knee while in flexion and further comprising the step of inserting more than one extension spacers having different relative dimensions into the knee while in extension, Tuke teaches a method comprising providing a plurality of flexion and extension spacers (50; each of the plurality of spacer are configured to be inserted into the knee in flexion and extension to measure the flexion and extension gaps; page 2 paragraph 26), placing the knee in flexion and sequentially inserting a plurality of different sized spacers (each combination of leaves of instrument 50 can be interpreted as different sized spacer blocks, i.e. 1 leaf is a first block, 2 leaves is a second block etc.) into the knee space while the knee is in flexion, and placing the knee in extension and sequentially inserting a plurality of different sized spacers into the knee space while the knee is in extension in order to balance the knee and provide the optimal fit for the patient (page 2 paragraph 26; page 3 paragraph 46; page 4 paragraphs 47-48; page 5 paragraph 67; page 6 paragraph 106). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the invention of Cloutier further comprising the steps of sequentially inserting a plurality of differently sized flexion spacer blocks and sequentially inserting a plurality of differently sized extension spacer blocks in order to balance the knee and provide the optimal fit for the patient. 
	Regarding the plurality of flexion spacer blocks having different relative dimensions, i.e. the second flexion block having a medial platform thickness and a . 
Allowable Subject Matter
Claims 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775